Citation Nr: 1638505	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder to include asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1965 to August 1967.    

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for asthma.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Asthma originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for asthma.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for Asthma

The Veteran asserts that service connection for asthma is warranted as he was initially diagnosed with the claimed disorder during active service and has experienced recurrent asthma until the present day.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's December 1964 pre-induction physical examination notes that the Veteran presented a history of asthma.  On physical evaluation, the Veteran exhibited no pulmonary abnormalities.  His lungs were reported to be normal.  While he found that the Veteran had a "verified [history of] asthma," the military examiner did not advance a current diagnosis of asthma.  

The report of the Veteran's August 1965 physical examination for induction conveys that the Veteran presented a history of asthma.  On contemporaneous physical evaluation, the Veteran was again found to exhibit normal lungs.  No diagnosis of asthma was advanced.  
As asthma was not diagnosed at either the Veteran's pre-induction physical evaluation or his induction physical evaluation, the presumption of soundness with regard to asthma attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  It is next necessary to determine if the presumption of soundness may be rebutted.  

The Veteran's service treatment records reflect that he was seen for pulmonary complaints.  A September 1966 hospital summary notes that the Veteran was diagnosed with mild seasonal allergic asthma which existed prior to service entrance.  A May 1967 hospital summary reports that the Veteran presented "a history of bronchial asthma in childhood with a few recent attacks."  A diagnosis of asthma was not advanced.  The report of the Veteran's June 1967 physical examination for service separation reflects that the Veteran was diagnosed with "asthmatic bronchitis [with] no evidence of emphysema or respiratory abnormalities between acute attacks."  A July 1967 physical evaluation states that the Veteran had "a history of 'asthma' during childhood, and has had several attacks which have been called asthma since being in the service, rarely requiring hospitalization."  An impression of allergic bronchitis was advanced.  

An April 2010 written statement from J. Kidd, M.D., conveys that the Veteran was diagnosed with asthma.  Dr. Kidd opined that the Veteran "has a past history during the service of his asthma and respiratory problems" and "[t]his is a chronic condition that, after review of his military treatment documents taking his history and review of his current condition, it is as likely as not his current respiratory condition may be related to what occurred while in the service."  

The report of a July 2010 VA respiratory examination states that the Veteran was diagnosed with asthma.  The examiner observed that: "[p]rior to the service, he was diagnosed with asthma as a child;" "[w]hen he entered the service he had asthma, but it was dormant;" and "[t]hroughout the service, he had intermittent flares of asthma depending on his exposures or activity."  The VA physician concluded that "[p]re-service asthma was less likely as not (less than 50/50 probability) permanently aggravated by worsened by military service" as "[t]he patient's pre-service asthma was not increased by military service, but is increased in severity due to the natural progression of the disease."  The VA physician did not address or otherwise discuss the military examiners' conclusions that the Veteran did not have asthma (dormant or otherwise) or any other pulmonary abnormalities at his pre-induction and induction physical evaluations.  In the absence of such discussion, the Board finds that the July 2010 VA examination report to be of limited probative value.  

In his September 2010 notice of disagreement, the Veteran asserted that asthma was not diagnosed at his physical examination for service induction.  He advanced that had asthma been diagnosed, he would have been found unfit for service entrance.  

There is no objective evidence that the Veteran had asthma prior to service entrance.  Further, the Board observes that the record is devoid of clear and unmistakable evidence establishing that the Veteran's asthma both pre-existed and was not aggravated by service and is therefore insufficient to rebut the presumption of soundness.  

The Veteran asserts that service connection for asthma is warranted as the claimed disorder was initially manifested during active service.  The Veteran was diagnosed with asthma during active service.  The report of his June 1967 physical examination for service separation reflects that the Veteran was diagnosed with "asthmatic bronchitis [with] no evidence of emphysema or respiratory abnormalities between acute attacks."  Dr. Kidd opined that the Veteran's recurrent asthma is related to his variously diagnosed in-service pulmonary symptomatology.  Given such facts, the Board finds the evidence is in at least equipoise as to whether the Veteran's recurrent asthma originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for asthma is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for asthma is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


